Bloodworth, J.
1. There is no merit in the 1st special ground of the motion for a new trial.
2. In Cason v. State, 16 Ga. App. 820 (86 S. E. 644), the 4th headnote is as follows: “The evidence demanded the conviction of the accused, and it was therefore immaterial what the judge charged or failed to charge the jury.” See also the opinion in that case (pp. 824, 825). In Hagar v. State, 71 Ga. 164, headnote 3a is as follows: “The verdict was required by the evidence, and in such cases, even if there be error in the charge, it will not necessitate a new trial.” See also the opinion in that case, and cases cjfed on page 167; Jones v. State, 105 Ga. 649 (31 S. E. 574); Barrow v. State, 80 Ga. 191 (3), 193 (5 S. E. 64). Even if the court erred in the ruling set out in special ground 2, and in failing to charge the law as to an accomplice as complained in ground 4, these errors were harmless, as the evidence demanded the verdict.
3. “The grounds of the motion for a new trial which complain of the refusal of certain requests to charge are not complete and understandable withip themselves, as nope of them show or eypp *389allege that the requested instructions were adapted to the facts of the case or were authorized by any evidence adduced. Beavers v. State, 33 Ga. App. 370 (2) (126 S. E. 305); Sandersville R. Co. v. McDaniel, 37 Ga. App. 34 (138 S. E. 584).” Brazil v. LaGrange, 37 Ga. App. 500 (140 S. E. 782). This ruling disposes of the 3d ground of the amendment to the motion for a new trial.
4. There is ample evidence to support the finding of the jury.

Judgment affirmed.


Broyles, G. J., and Luke, J., concur.